Name: Commission Regulation (EC) NoÃ 1608/2005 of 30 September 2005 amending Regulation (EEC) NoÃ 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: social protection;  trade policy;  cooperation policy;  production;  plant product;  agricultural structures and production
 Date Published: nan

 1.10.2005 EN Official Journal of the European Union L 256/13 COMMISSION REGULATION (EC) No 1608/2005 of 30 September 2005 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) Article 4 of Commission Regulation (EEC) No 3149/92 (2) lays down detailed rules for invitations to tender as regards the organisation of supplies in the Member States participating in the Community measure for the distribution of food from intervention stocks for the benefit of the most deprived persons. (2) The products to be withdrawn from intervention stocks under the annual plan may be supplied unprocessed or processed for the manufacture of food, or withdrawn in payment for the supply or manufacture of food mobilised on the Community market. In the latter case, the products in intervention stocks which may be withdrawn in payment for the manufacture of cereal and milk products should be specified. (3) To respond more effectively to the needs of charitable organisations and expand the range of food products supplied, it should be laid down that products from intervention stocks may, under certain conditions, be incorporated into other products for the purposes of manufacturing food. (4) In accordance with Article 47, paragraph 1, of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (3), public intervention in the beef and veal sector as a permanent market support instrument does not exist any more since 1 July 2002. The Regulation (EEC) 3149/92 should therefore be adapted to that new situation. (5) Regulation (EEC) No 3149/92 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3149/92 is hereby amended as follows: 1. Article 4 is amended as follows: (a) in paragraph 1, point (b), the third subparagraph is replaced by the following: However, where no rice is available in intervention stocks, the Commission may authorise the removal of cereals from intervention stocks to pay for the supply of rice or rice products mobilised on the market.; (b) in paragraph 2, point (a), the following subparagraph is inserted after the third subparagraph: In the case referred to in the third indent of the second subparagraph, where supply involves rice or rice products in exchange for cereals withdrawn from intervention stocks, the invitation to tender shall specify that the product to be withdrawn is a specific cereal held by an intervention agency.; (c) paragraph 2a is replaced by the following: 2a. Products from intervention may be incorporated into or added to other products mobilised on the market for the manufacture of food to be supplied for the purposes of implementing the plan. In such cases, products from intervention stocks must represent at least 40 % of the net weight of the food product to be supplied. In the case referred to in the first subparagraph, the invitation to tender shall clearly indicate the requirement that products from intervention stocks must represent at least 40 % of the net weight of the food product to be supplied.. 2. In Article 5(1), the second indent is deleted. 3. The Annex is deleted. Article 2 This Regulation shall enter into force on 1 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1903/2004 (OJ L 328, 30.10.2004, p. 77). (3) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).